--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
Execution Copy


REGISTRATION RIGHTS AGREEMENT


REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of March 13, 2013, by
and between ZBB ENERGY CORPORATION., a  Wisconsin corporation (the “Company”),
and ASPIRE CAPITAL FUND, LLC, an Illinois limited liability company (together
with its permitted assigns, the “Buyer”).  Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth in the
Common Stock Purchase Agreement by and between the parties hereto, dated as of
the date hereof (as amended, restated, supplemented or otherwise modified from
time to time, the “Purchase Agreement”).


WHEREAS:


A.           Upon the terms and subject to the conditions of the Purchase
Agreement, the Company has agreed to issue to the Buyer, and the Buyer has
agreed to purchase,  (i) up to Ten Million Dollars ($10,000,000) of the
Company’s common stock, par value $0.01 per share (the “Common Stock”) (the
“Purchase Shares”), and (ii) such number of shares of Common Stock as is
required pursuant to Section 4(e) of the Purchase Agreement (the “Commitment
Shares”), registered on the Shelf Registration Statement (as hereinafter
defined); and


B.           To induce the Buyer to enter into the Purchase Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations there under, or any
similar successor statute (collectively, the “1933 Act”), and applicable state
securities laws.


NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:


1.           DEFINITIONS.


As used in this Agreement, the following terms shall have the following
meanings:


a.           “Person” means any person or entity including any corporation, a
limited liability company, an association, a partnership, an organization, a
business, an individual, a governmental or political subdivision thereof or a
governmental agency.


b.           “Prospectus” means the base prospectus, including all documents
incorporated therein by reference, included in the Shelf Registration Statement
(as hereinafter defined), as it may be supplemented by the Prospectus Supplement
(as hereinafter defined), in the form in which such prospectus and/or Prospectus
Supplement have most recently been filed by the Company with the SEC pursuant to
Rule 424(b) under the 1933 Act, together with any then issued “issuer free
writing prospectus(es),” as defined in Rule 433 of the 1933 Act, relating to the
Registrable Securities.


c.           “Register,” “registered,” and “registration” refer to a
registration effected by preparing and filing one or more registration
statements of the Company in compliance with the 1933 Act and pursuant to Rule
415 under the 1933 Act or any successor rule providing for offering securities
on a continuous basis (“Rule 415”), and the declaration or ordering of
effectiveness of such registration statement(s) by the U.S. Securities and
Exchange Commission (the “SEC”).
 
 
 
 

--------------------------------------------------------------------------------

 
 
d.           “Registrable Securities” means the Purchase Shares that may from
time to time be, issued or issuable to the Buyer upon purchases of the Available
Amount under the Purchase Agreement (without regard to any limitation or
restriction on purchases) and the Commitment Shares issued or issuable to the
Buyer and any shares of capital stock issued or issuable with respect to the
Purchase Shares, the Commitment Shares or the Purchase Agreement as a result of
any stock split, stock dividend, recapitalization, exchange or similar event or
otherwise, without regard to any limitation on purchases under the Purchase
Agreement.


e.           “Registration Statement” means any registration statement of the
Company, as amended when it became effective, including all documents filed as
part thereof or incorporated by reference therein, and including any information
contained in a Prospectus subsequently filed with the Commission pursuant to
Rule 424(b) under the 1933 Act or deemed to be a part of such registration
statement pursuant to Rule 430B or 462(b) of the 1933 Act, covering the sale of
the Registrable Securities.
 
f.           “Shelf Registration Statement” means the Company’s existing
registration statement on Form S-3 (File No. 333-171957).


2.           REGISTRATION.


a.           Mandatory Registration.  The Company shall within two (2) Business
Days from the date hereof file with the SEC a prospectus supplement to the Shelf
Registration Statement specifically relating to the Registrable Securities (the
“Prospectus Supplement”). The Buyer and its counsel have had a reasonable
opportunity to review and comment upon such Prospectus Supplement prior to its
filing with the SEC. Buyer shall furnish all information reasonably requested by
the Company for inclusion therein.  The Company shall use reasonable best
efforts to keep the Shelf Registration Statement effective pursuant to Rule 415
promulgated under the 1933 Act and available for sales of all of the Registrable
Securities at all times until the earlier of (i) the date as of which the Buyer
may sell all of the Registrable Securities without restriction pursuant to Rule
144 promulgated under the 1933 Act (or successor thereto), (ii) the date on
which (A) the Company shall have sold all the Registrable Securities and no
Available Amount remains under the Purchase Agreement, or (iii) the date on
which the Purchase Agreement is terminated (the “Registration Period”).  The
Shelf Registration Statement (including any amendments or supplements thereto
and prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading.


b.           Rule 424 Prospectus.  The Company shall, as required by applicable
securities regulations, from time to time file with the SEC, pursuant to Rule
424 promulgated under the 1933 Act, a prospectus, including any amendments or
supplements thereto, to be used in connection with sales of the Registrable
Securities under the Registration Statement.  The Buyer and its counsel shall
have a reasonable opportunity to review and comment upon such prospectus prior
to its filing with the SEC.  The Buyer shall use its reasonable best efforts to
comment upon such prospectus within two (2) Business Days from the date the
Buyer receives the final version of such prospectus.
 
 
 
2

--------------------------------------------------------------------------------

 
 
c.           Sufficient Number of Shares Registered.  In the event the number of
shares available under the Shelf Registration Statement is insufficient to cover
the Registrable Securities, the Company shall, to the extent necessary and
permissible, amend the Registration Statement or file a new registration
statement (a “New Registration Statement”), so as to cover all of such
Registrable Securities as soon as reasonably practicable, but in any event not
later than ten (10) Business Days after the necessity therefor arises.  The
Company shall use its reasonable best efforts to cause such amendment and/or New
Registration Statement to become effective as soon as practicable following the
filing thereof.


3.           RELATED OBLIGATIONS.


With respect to the Registration Statement and whenever any Registrable
Securities are to be registered pursuant to Sections 2(a) and (c), including on
the Shelf Registration Statement or on any New Registration Statement, the
Company shall use its reasonable best efforts to effect the registration of the
Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations:


a.           The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to the Shelf Registration
Statement and any New Registration Statement and any Prospectus used in
connection with such Registration Statement, as may be necessary to keep the
Shelf Registration Statement or any New Registration Statement effective at all
times during the Registration Period, and, during such period, comply with the
provisions of the 1933 Act with respect to the disposition of all Registrable
Securities of the Company covered by the  Shelf Registration Statement or any
New Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement.


b.           The Company shall submit to the Buyer for review and comment any
disclosure in the Registration Statement and all amendments and supplements
thereto containing information provided by the Buyer for inclusion in such
document and any descriptions or disclosure regarding the Buyer, the Purchase
Agreement, including the transaction contemplated thereby, or this Agreement at
least two (2) Business Days prior to their filing with the SEC, and not file any
document in a form to which Buyer reasonably and timely objects.  Upon request
of the Buyer, the Company shall provide to the Buyer all disclosure in the
Registration Statement and all amendments and supplements thereto (other than
prospectus supplements that consist only of a copy of a filed Form 10-Q or filed
Form 8-K) at least two (2) Business Days prior to their filing with the SEC, and
not file any document in a form to which Buyer reasonably and timely objects.
The Buyer shall use its reasonable best efforts to comment upon the Registration
Statement and any amendments or supplements thereto within two (2) Business Days
from the date the Buyer receives the final version thereof.  The Company shall
furnish to the Buyer, without charge, any correspondence from the SEC or the
staff of the SEC to the Company or its representatives relating to the Shelf
Registration Statement or any New Registration Statement.


c.           Upon request of the Buyer, the Company shall furnish to the Buyer,
(i) promptly after the same is prepared and filed with the SEC, at least one
copy of the Registration Statement and any amendment(s) thereto, including all
financial statements and schedules, all documents incorporated therein by
reference and all exhibits, (ii) upon the effectiveness of any amendment(s) to a
Registration Statement, a copy of the Prospectus included in such Registration
Statement (or such other number of copies as the Buyer may reasonably request)
and (iii) such other documents, including copies of any preliminary or final
prospectus, as the Buyer may reasonably request from time to time in order to
facilitate the disposition of the Registrable Securities owned by the Buyer.
 
 
 
3

--------------------------------------------------------------------------------

 
 
d.           The Company shall use reasonable best efforts to (i) register and
qualify, unless an exemption from registration and qualification is available,
the Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as the
Buyer reasonably requests, (ii) prepare and file in those jurisdictions, such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(d), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction.  The Company shall promptly notify the Buyer who holds Registrable
Securities of the receipt by the Company of any notification with respect to the
suspension of the registration or qualification of any of the Registrable
Securities for sale under the securities or “blue sky” laws of any jurisdiction
in the United States or its receipt of actual notice of the initiation or
threatening of any proceeding for such purpose.


e.           As promptly as practicable after becoming aware of such event or
facts, the Company shall notify the Buyer in writing if the Company has
determined that the Prospectus included in any Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and promptly prepare a supplement or amendment to such Registration
Statement to correct such untrue statement or omission, and, upon the Buyer’s
request, deliver a copy of such supplement or amendment to the Buyer.  In
providing this notice to the Buyer, the Company shall not include any other
information about the facts underlying the Company’s determination and shall not
in any way communicate any material nonpublic information about the Company or
the Common Stock to the Buyer.  The Company shall also promptly notify the Buyer
in writing (i) when a prospectus or any prospectus supplement or post-effective
amendment has been filed, and when a Registration Statement or any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to the Buyer by facsimile or e-mail on the same
day of such effectiveness), (ii) of any request by the SEC for amendments or
supplements to any Registration Statement or related prospectus or related
information, and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.


f.           The Company shall use its reasonable best efforts to prevent the
issuance of any stop order or other suspension of effectiveness of any
Registration Statement, or the suspension of the qualification of any
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest practicable time and to notify the Buyer of the issuance of such
order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.


g.           The Company shall (i) cause all the Registrable Securities to be
listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange, or
(ii) secure designation and quotation of all the Registrable Securities on the
Principal Market (as such term is defined in the Purchase Agreement), [except
the Company shall not be required to cause the Registrable Securities to be
listed on the Osaka Securities Exchange].  The Company shall pay all fees and
expenses in connection with satisfying its obligation under this Section.
 
 
 
4

--------------------------------------------------------------------------------

 
 
h.          The Company shall cooperate with the Buyer to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to any
Registration Statement and enable such certificates to be in such denominations
or amounts as the Buyer may reasonably request and registered in such names as
the Buyer may request.


i.           The Company shall at all times provide a transfer agent and
registrar with respect to its Common Stock.


j.            If reasonably requested by the Buyer, the Company shall (i)
promptly incorporate in a prospectus supplement or post-effective amendment such
information as the Buyer believes should be included therein relating to the
sale and distribution of Registrable Securities, including, without limitation,
information with respect to the number of Registrable Securities being sold, the
purchase price being paid therefor and any other terms of the offering of the
Registrable Securities; (ii) make all required filings of such prospectus
supplement or post-effective amendment as promptly as practicable once notified
of the matters to be incorporated in such prospectus supplement or
post-effective amendment; and (iii) supplement or make amendments to any
Registration Statement.


k.          The Company shall use its reasonable best efforts to cause the
Registrable Securities covered by any Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.


l.           If reasonably requested by the Buyer at any time, the Company
shall deliver to the Buyer a written confirmation of whether or not the
effectiveness of a Registration Statement has lapsed at any time for any reason
(including, without limitation, the issuance of a stop order) and whether or not
the Registration Statement is current and available to the Company for sale of
all of the Registrable Securities.


m.         The Company agrees to take all other reasonable actions as necessary
to expedite and facilitate disposition by the Buyer of Registrable Securities
pursuant to any Registration Statement.
 
 
 
5

--------------------------------------------------------------------------------

 
 
4.           OBLIGATIONS OF THE BUYER.


a.           The Buyer has furnished to the Company in Exhibit A hereto such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. The Company shall notify the Buyer in writing of any other
information the Company reasonably requires from the Buyer in connection with
any Registration Statement hereunder. The Buyer will promptly notify the Company
of any material change in the information set forth in Exhibit A, other than
changes in its ownership of the Common Stock.


b.           The Buyer agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
amendments and supplements to any Registration Statement hereunder.


5.           EXPENSES OF REGISTRATION.


All reasonable expenses of the Company, other than sales or brokerage
commissions, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, and
fees and disbursements of counsel for the Company, shall be paid by the Company.


6.           INDEMNIFICATION.


a.           To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend the Buyer, each Person, if any,
who controls the Buyer, the members, the directors, officers, partners,
employees, agents, representatives of the Buyer and each Person, if any, who
controls the Buyer within the meaning of the 1933 Act or the Securities Exchange
Act of 1934, as amended (the “1934 Act”) (each, an “Indemnified Person”),
against any losses, claims, damages, liabilities, judgments, fines, penalties,
charges, costs, reasonable attorneys’ fees, amounts paid in settlement (with the
consent of the Company, such consent not to be unreasonably withheld) or
reasonable expenses, (collectively, “Claims”) incurred in investigating,
preparing or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
governmental, administrative or other regulatory agency, body or the SEC,
whether pending or threatened, whether or not an indemnified party is or may be
a party thereto (“Indemnified Damages”), to which any of them may become subject
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in the Registration
Statement, any New Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in the final
Prospectus or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading,
(iii) any violation or alleged violation by the Company of the 1933 Act, the
1934 Act, any other law, including, without limitation, any state securities
law, or any rule or regulation thereunder relating to the offer or sale of the
Registrable Securities pursuant to the Registration Statement or any New
Registration Statement, or (iv) any material violation by the Company of this
Agreement  (the matters in the foregoing clauses (i) through (iv) being,
collectively, “Violations”).  The Company shall reimburse each Indemnified
Person promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim.  Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a): (i) shall not apply to a Claim by an Indemnified
Person arising out of or based upon a Violation which occurs in reliance upon
and in conformity with information furnished in writing to the Company by such
Indemnified Person expressly for use in connection with the preparation of the
Registration Statement, any New Registration Statement, the Prospectus or any
such amendment thereof or supplement thereto, if such prospectus was timely made
available by the Company; (ii) with respect to any superseded prospectus, shall
not inure to the benefit of any such person from whom the person asserting any
such Claim purchased the Registrable Securities that are the subject thereof (or
to the benefit of any person controlling such person) if the untrue statement or
omission of material fact contained in the superseded prospectus was corrected
in the revised prospectus, as then amended or supplemented, if such revised
prospectus was timely made available by the Company pursuant to Section 3(c) or
Section 3(e), and the Indemnified Person was promptly advised in writing not to
use the incorrect prospectus prior to the use giving rise to a violation and
such Indemnified Person, notwithstanding such advice, used it; (iii) shall not
be available to the extent such Claim is based on a failure of the Buyer to
deliver or to cause to be delivered the prospectus made available by the
Company, if such prospectus was timely made available by the Company pursuant to
Section 3(c) or Section 3(e); and (iv) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Buyer pursuant to Section 9.
 
 
 
6

--------------------------------------------------------------------------------

 
 
b.           In connection with the Registration Statement, any New Registration
Statement or Prospectus, the Buyer agrees to indemnify, hold harmless and
defend, to the same extent and in the same manner as is set forth in Section
6(a), the Company, each of its directors, each of its officers who signed the
Registration Statement or signs any New Registration Statement, each Person, if
any, who controls the Company within the meaning of the 1933 Act or the 1934 Act
(collectively and together with an Indemnified Person, an “Indemnified Party”),
against any Claim or Indemnified Damages to which any of them may become
subject, under the 1933 Act, the 1934 Act or otherwise, insofar as such Claim or
Indemnified Damages arise out of or are based upon any Violation, in each case
to the extent, and only to the extent, that such Violation occurs in reliance
upon and in conformity with written information about the Buyer set forth on
Exhibit A attached hereto or updated from time to time in writing by the
Buyer and furnished to the Company by the Buyer expressly for inclusion in the
Shelf Registration Statement or Prospectus or any New Registration Statement or
from the failure of the Buyer to deliver or to cause to be delivered the
prospectus made available by the Company, if such prospectus was timely made
available by the Company pursuant to Section 3(c) or Section 3(e); and, subject
to Section 6(d), the Buyer will reimburse any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such Claim;
provided, however, that the indemnity agreement contained in this Section 6(b)
and the agreement with respect to contribution contained in Section 7 shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Buyer, which consent shall not be
unreasonably withheld.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party
and shall survive the transfer of the Registrable Securities by the Buyer
pursuant to Section 9.
 
 
 
7

--------------------------------------------------------------------------------

 
 
c.           Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim.  The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto.  No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the consent of the Indemnified
Party or Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such claim or
litigation.  Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made.  The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.


d.           The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.


e.           The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.


7.           CONTRIBUTION.


To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no seller
of Registrable Securities guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) shall be entitled to contribution from
any seller of Registrable Securities who was not guilty of fraudulent
misrepresentation; and (ii) contribution by any seller of Registrable Securities
shall be limited in amount to the net amount of proceeds received by such seller
from the sale of such Registrable Securities.
 
 
 
8

--------------------------------------------------------------------------------

 
 
8.           ASSIGNMENT OF REGISTRATION RIGHTS.


The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Buyer.  The Buyer may not
assign its rights under this Agreement without the written consent of the
Company.


9.           AMENDMENT OF REGISTRATION RIGHTS.


Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Buyer.


10.           MISCELLANEOUS.


a.           Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:


If to the Company:


ZBB Energy Corporation
N93 W14475 Whittaker Way
Menomonee Falls, WI 53051
Phone:                             262-253-9800
Facsimile:                        262-253-9822
Chief Financial Officer


With a copy to:
K&L Gates LLP
214 N. Tryon Street, 47th Floor
Charlotte, NC 28202
Telephone:                    704-331-7440
Facsimile:                       704-353-3140
Attention:                      Mark Busch
 
If to the Buyer:
Aspire Capital Fund, LLC
155 North Wacker Drive, Suite 1600
Chicago, IL 60606
Telephone:                    312-658-0400
Facsimile:                      312-658-4005
Attention:                     Steven G. Martin
 
 
 
9

--------------------------------------------------------------------------------

 
 
           With a copy to:
O’Melveny & Myers LLP
1625 Eye Street, NW
Washington, DC 20006
Telephone:                   202-383-5418
Facsimile:                      202-383-5414
Attention:                     Martin P. Dunn, Esq.


or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.  Any party to this Agreement
may give any notice or other communication hereunder using any other means
(including messenger service, ordinary mail or electronic mail), but no such
notice or other communication shall be deemed to have been duly given unless it
actually is received by the party for whom it is intended.


b.           No failure or delay in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.


c.           The corporate laws of the State of Delaware shall govern all issues
concerning the relative rights of the Company and its stockholders.  All other
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Chicago for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other
jurisdiction.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 
 
10

--------------------------------------------------------------------------------

 
 
d.           This Agreement, the Purchase Agreement and the other Transaction
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and thereof.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein.  This Agreement, the Purchase Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Buyer, the Company, their affiliates and persons acting on their
behalf with respect to the subject matter hereof and thereof.


e.           Subject to the requirements of Section 9, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.


f.           The headings in this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.


g.           This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.


h.           Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.


i.           The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.


j.           This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.


* * * * * *
 
 
 
11

--------------------------------------------------------------------------------

 
 
           IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of day and year first above written.




 

   THE COMPANY:        ZBB ENERGY CORPORTION        By:     /s/     Eric
Apfelbach                          Name:   Eric Apfelbach    Title:  Chief
Executive Officer             BUYER:        ASPIRE CAPITAL FUND, LLC    BY:
ASPIRE CAPITAL PARTNERS, LLC    BY: CHRISKO INVESTORS, INC.        By:    
/s/  Christos Komissopoulos            Name:  Christos Komissopoulos  
 Title:  President

 
 

 
 
12

--------------------------------------------------------------------------------

 


EXHIBIT A
 
TO REGISTRATION RIGHTS AGREEMENT


Information About The Buyer Furnished To The Company By The Buyer
Expressly For Use In Connection With The Registration Statement and Prospectus


As of the date of the Purchase Agreement, Aspire Capital beneficially owned zero
shares of common stock of the Company.  Steven G. Martin, Erik J. Brown and
Christos Komissopoulos, the principals of Aspire Capital, are deemed to be
beneficial owners of all of the shares of common stock owned by Aspire
Capital.  Messrs. Martin, Brown and Komissopoulos have shared voting and
investment power over the shares being offered under the prospectus filed with
the SEC in connection with the transactions contemplated under the Purchase
Agreement.  Aspire Capital is not a licensed broker dealer or an affiliate of a
licensed broker dealer.






 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------